Citation Nr: 0717277	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  96-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to the service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to the service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to the service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to the service-connected diabetes mellitus.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1962 to 
August 1968, and from November 1968 to November 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating action.  

The Board remanded these issues for further development in 
July 2005.  

The veteran's representative submitted additional medical 
evidence directly to the Board for review in March 2007, with 
a waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have peripheral neuropathy in 
either the right or left upper extremity due to his service-
connected diabetes mellitus.  

4.  The currently demonstrated peripheral polyneuropathy in 
the right and left lower extremities is shown as likely as 
not to be due to or a complication of the service-connected 
diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
peripheral neuropathy of the right upper extremity that is 
proximately due to or the result of his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  

2.  The veteran does not have a disability manifested by 
peripheral neuropathy of the right upper extremity that is 
proximately due to or the result of his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  

3.  By extending the benefit of doubt to the veteran, his 
disability manifested by peripheral neuropathy of the right 
lower extremity is proximately due to or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006). 

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by peripheral neuropathy of the left 
lower extremity is proximately due to or the result of the 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In December 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to secondary service connection the evidence must 
show two things: a current physical or mental condition, and 
a relationship between the claimed condition and the service-
connected disability.  

The veteran had ample opportunity to respond before the 
issuance of the March 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection.  

The Board also finds that the letter cited above and a 
follow-on letter from the AMC in May 2006 together satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2003 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, and that VA would make reasonable efforts to help get 
records held by any non-Federal entity.  

The May 2006 reiterated the evidence required to establish 
entitlement to secondary service connection, the respective 
duties of VA and a claimant in obtaining evidence, and the 
evidence currently of record.  The letter specifically 
advised the veteran to "[s]end us any medical reports you 
have."  

The letter also specifically advised the veteran, "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If the evidence is 
in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the May 2006 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the December 2006 
Supplemental Statement of the Case (SSOC).  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the December 
2003 letter advised the veteran of the second and third 
Dingess elements (existence of a current disorder and 
connection between the claimed disorder and the service-
connected disability).  

The May 2006 letter advised the veteran of the fourth and 
fifth Dingess elements (degree of disability and effective 
date pertaining to the disability).  There is accordingly no 
possibility of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and extensive post-
service VA medical records have been associated with the 
claims file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional existing records that should be obtained before 
the claim is adjudicated.  

The veteran was advised of his entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board, but he indicated that he does not want to testify in 
such a hearing prior to the Board's action.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims, and in fact the 
veteran was afforded VA peripheral nerve examinations in 
February 2004 and in November 2006 specifically to determine 
the diagnosis and etiology of the claimed peripheral 
neuropathies.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  


A.  Peripheral Neuropathy - Bilateral Upper Extremities

A careful review of the file shows that the veteran was 
diagnosed with diabetes mellitus in November 1994 and was 
granted service connection for that disability in December 
2002. 

The veteran in this regard asserts that he suffers from 
diabetic complications that include neuropathy of the hands.  

As noted, there are VA outpatient treatment records showing 
diagnosis of peripheral neuropathy of the lower extremities, 
but there is no VA or non-VA evidence of peripheral 
neuropathy of the upper extremities.  

The veteran had a VA peripheral nerves examination in 
February 2004 in which he reported a history of tingling in 
the arms some years previously, which had since resolved; his 
current complaints were confined to the lower extremities.  
The examination was silent in regard to any current diagnosis 
of neuropathy of the upper extremities.  

The veteran had another VA peripheral nerves examination in 
November 2006.  The veteran denied having any current 
symptoms relating to the upper extremities.  

The Board notes as a threshold matter that there is no 
medical evidence showing that the veteran has peripheral 
neuropathy of either upper extremity.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

As there is in this case no evidence whatsoever showing that 
the veteran currently has the claimed diabetic peripheral 
neuropathy of the right and left upper extremities, but Board 
finds that service connection for those disabilities must be 
denied.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


B.  Peripheral Neuropathy - Bilateral Lower Extremities

The VA podiatry clinic notes beginning in October 2001 and 
through January 2004 show an impression of peripheral 
neuropathy.  

The veteran had a VA peripheral nerves examination in 
February 2004 in which he reported symptoms of neuropathy for 
approximately two years, and increasing in severity.  

The veteran's primary complaint was that of cramping in the 
legs from the buttocks to the knees.  He reported periodic 
numbness to the feet and periodic soreness and discoloration 
of the feet, since resolved.  The examiner's diagnosis stated 
that the muscle cramping was more likely than not due to 
poorly-controlled diabetes hormonal interference.  

The examiner also diagnosed peripheral vascular insufficiency 
in the lower extremities, more likely than not secondary to 
diabetes, and diagnosed degenerative changes in the feet.  

The examiner also diagnosed peripheral neuropathy, but stated 
that the neuropathy did not seem to be significant as the 
veteran's symptoms were more related to muscle cramping due 
to diabetes hormonal interference.  

The veteran had another VA peripheral nerves examination in 
November 2006.  He again complained primarily of cramping 
from the buttocks to the knees, but he denied current 
numbness or soreness of the feet.  

The examiner stated that the veteran's symptoms on 
examination were not typical of the stocking-and-glove 
distribution of diabetic peripheral neuropathy.  The examiner 
stated that it was less likely than not (i.e., less than 50 
percent likely) that the veteran had current peripheral 
neuropathy, or that diabetes mellitus had either caused or 
aggravated the claimed peripheral neuropathy.  

However, the veteran had a VA electromyography/nerve 
conduction study (EMG/NCS) of the lower extremities in March 
2007 to evaluate the reported painful numbness in the feet 
and radiating pain in the legs, and to rule out peripheral 
polyneuropathy.  

The NCS studies of the lower extremities were most consistent 
with polyneuropathy, but EMG studies were nondiagnostic and 
nonspecific.  

The veteran is shown to have a peripheral vascular 
insufficiency of the lower extremities that is medically 
attributed to his service-connected diabetes mellitus, and he 
has recently been shown (via NCS in March 2007) to have 
peripheral polyneuropathy of the lower extremities as well.  

The Board accordingly finds that it is at least as likely as 
not that the polyneuropathy of the lower extremities is a 
complication attributable to the service-connected diabetes 
mellitus.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

In light of foregoing, and by extending the benefit of the 
doubt to the veteran's favor, service connection for 
peripheral neuropathy of the right and left lower extremities 
as secondary to the service-connected diabetes mellitus is 
warranted.   



ORDER

Service connection for the claimed peripheral neuropathy of 
the right upper extremity, to include as secondary to the 
service-connected diabetes mellitus, is denied.  

Service connection for the claimed peripheral neuropathy of 
the left upper extremity, to include as secondary to the 
service-connected diabetes mellitus, is denied.  

Service connection for peripheral neuropathy of the right 
lower extremity as secondary to the service-connected 
diabetes mellitus is granted.  

Service connection for peripheral neuropathy of the left 
lower extremity as secondary to the service-connected 
diabetes mellitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


